UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES FREDDY DALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00436-CCE-1; 1:15-cv-00627-CCE-LPA)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Freddy Dalton, Appellant Pro Se. Michael Francis Joseph,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Freddy Dalton seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his subsequent motion for reconsideration.                           The orders are not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Dalton has not made the requisite showing.                         Accordingly, we deny

a   certificate      of     appealability          and    dismiss     the    appeal.         We

dispense      with    oral        argument      because       the     facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3